Citation Nr: 1143123	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to April 1992 and served with the Army National Guard from April 1992 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in July 2010 for additional development, which has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay but finds that additional development is needed before a decision can be rendered in this matter.

Review of the claims file shows that while the RO requested service treatment records, it did not seek to obtain service personnel records.  The law requires VA to obtain relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A.                       § 5103A(b)(3).  

Because the Veteran claims that he served a second period of active service in 2002, and claims that his acquired psychiatric disorder was aggravated by his alleged second period of service, the Board finds that attempts to obtain service personnel records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's complete service personnel records, to include ACDUTRA and INACDUTRA records, if any, from the appropriate facility.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  Complete any additional development deemed necessary.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


